Detailed Action
Applicants amendments and arguments filed on February 3, 2022 have been acknowledged. Claims 1-20 and 28-38, as amended, are currently pending and have been considered below. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 and 28-38 are allowed.
The following is an examiner's statement of reasons for allowance:
Applicant has amended the independent claims to further define the invention to be directed to a particular manner of determining whether to alert a second or a third auditing device of a newly identified product using clustering based on characteristics associated with the auditing device that identified the newly identified product to determine whether to transmit the alert or to suppress it. These amendments narrow the claims to a specific embodiment and a practical application by narrowing the claims to a discrete and specific embodiment of determining whether to alert a second or a third auditing device based on the clustering or to suppress the alert from being sent. As such the Examiner asserts that the claims amount to a practical application and therefore are statutory subject matter.
The updated search shows that the general concept of performing an audit is well known, however not in the specific configuration as presently claimed with respect to the particular manner of determining whether to send an alert to a second or a third auditing device.  
Specifically, Williamson (US Patent No. 10,521,752) teaches an auditing system for creating audits, presenting the audits to auditor users, capturing data via a user interface, 
The Non-Patent Literature search shows similar findings, Chen et al. (Computer Data Mining and Exploration of the Audit Practice) teaches a manner of performing computer data mining for an audit and incorporates various techniques such as outliers mining, outlier detection, anomaly detection, clustering analysis among others to obtain valid audit evidence.  Gehrke et al. (Towards Audit 2.0 – A Web 2.0 Community Platform for Auditors) teaches a Generalized Audit Software where auditors can develop and share audit procedures. Yan et al. (Get Your Workload in Order: Game Theoretic Prioritization of Database Auditing) teaches a manner of performing database auditing that accounts for adversarial behavior by prioritizing the order in which types of alerts are investigated and providing an upper bound on how much resources to allocate for each type.  
However, the identified prior art fails to disclose the particular manner of determining whether to alert a second or a third auditing device of a newly identified product using clustering based on characteristics associated with the auditing device that identified the newly identified product to determine whether to transmit the alert or to suppress it as claimed by Applicant. As such the Examiner asserts the claims as a whole in combination as amended overcome the current art of record. Therefore, the Examiner asserts that the claims are allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, such preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”











Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MONAGHAN whose telephone number is (571)270-5523.  The examiner can normally be reached on Monday- Friday 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.J.M./Examiner, Art Unit 3689  
/SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689